DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/864,649 filed on 06/30/2022.
Claims 1, 12 and 19 are independent claims.  Claims 1-20 have been examined and are pending in this application.
Applicant Arguments/Remarks, filed 06/30/2022, with respect to claims 1-20 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a data storage system configured to deduplicate and store sets of data is presented. The system comprises a computer readable storage device configured to store a plurality of sets of data for a plurality of hosts, wherein each sets of data of the plurality of sets of data corresponding to each host of the plurality of hosts is encrypted with one or more different encryption keys, and wherein at least one of the plurality of sets of data contains deduplicated data. The system also comprises a key translator configured to create at least one translation key based, at least in part, on the one or more different encryption keys and the deduplicated data, and wherein the at least one translation key is configured to translate from a first encryption key to a second encryption key of the one or more different encryption keys.

With examiner’s thorough search, the closest prior arts are Narayanamurthy et al (hereinafter Narayanamurthy), Pub. No.: US 2020/0320046 and Shemer et al. (hereinafter Shemer), Pub. No.: US 2020/0119911.

Narayanamurthy discloses techniques are provided for deduplicating encrypted data. For example, a device has data to store in an encrypted state within a remote data store. A key is used to encrypt the data to create encrypted data. The data is hashed to create hashed data and the encrypted data is hashed to create hashed encrypted data. A probabilistic data structure of the data is generated. The key is encrypted based upon the data to create an encrypted key. The encrypted data is transmitted to the remote data store, along with metadata comprising the hashed data, the hashed encrypted data, the probabilistic data structure, and the encrypted key. The metadata may be used to implement deduplication for subsequent requests, to store data within the remote data store, with respect to the encrypted data.

Shemer discloses a method and system for securely replicating encrypted deduplicated storages. Specifically, the method and system disclosed herein entail the replication and migration of encrypted data between storage systems that support deduplication. More specifically, a first encrypted data, which may have been encrypted using a first public cryptographic key and consolidated on a source storage system, may be translated into an interim (yet still encrypted) state using a first split private cryptographic key. Thereafter, using a compound conversion key, the interim state data may be further translated into a second encrypted data, which may be characterized as being encrypted by a second public cryptographic key. Therefore, substantively, the method and system disclosed herein may be directed to the translation of encrypted data from one encryption scheme to another while in-flight from a source storage system to a target storage system.

However, none of Narayanamurthy and/or Shemer teaches or suggests, particularly: “A system configured to deduplicate and store sets of data, the system comprising: one or more computer processors and a computer readable storage device stored on at least one of the one or more computer processors; the computer readable storage device configured to store a plurality of sets of data for a plurality of hosts, wherein each set[[s]] of data of the plurality of sets of data corresponding to each host of the plurality of hosts is encrypted with one or more different encryption keys, [[and]] wherein at least one of the plurality of sets of data includes deduplicated data, and further wherein the storing is based, at least in part, on: receiving a write instruction, encrypted data, and a hash corresponding to un-encrypted data from at least one host of the plurality of hosts with a corresponding encryption key and decryption key; creating a deduplication link in a metadata database corresponding to the received hash; and create at least one translation key based, at least in part, on the one or more different encryption keys and the deduplicated data, [[and]] wherein the at least one translation key is configured to translate from a first encryption key to a second encryption key of the one or more different encryption keys.”, The same reasoning applies to independent claims 12 and 19. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
08/19/2022